Exhibit 10.11 * * * PURCHASE AGREEMENT January 22, 2015 Speedway Motorsports, Inc. and The Guarantors named herein 5.125% Senior Notes due 2023 Merrill Lynch, Pierce, Fenner & Smith Incorporated J.P. Morgan Securities LLC SunTrust Robinson Humphrey, Inc. Wells Fargo Securities, LLC On behalf of themselves and the several Initial Purchasers named herein January 22, 2015 MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED J.P. Morgan securities llc suntrust robinson humphrey, inc. wells fargo securities, llc O n behalf of themselves and the several Initial Purchasers named herein c/o Merrill Lynch, Pierce, Fenner & Smith Incorporated One Bryant Park
